Title: To Thomas Jefferson from Stephen Cathalan, Jr., 20 July 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 20 July 1792. He is deprived of letters from TJ, but encloses a certified account of American vessels arriving at the ports in his district for the first six months of 1792. He will conform to the consular act as soon as he receives it from Fenwick. The King of Sweden has made peace with Algiers for a large sum in ready money and annual tribute. It is his hope that TJ will soon be able to treat successfully with “that Barbarian Power” because he wishes “to See the American Flag Frequenting Freely in the Mediteranean Sea, and Carrying on an extensive and very advantageous Trade with the Spanish, French and Italian Ports.” Political affairs are still in “the Same Critical Situation,” but TJ will be better informed by French newspapers; “we are in a Great Crisis.”
